Citation Nr: 1535051	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating in excess of 30 percent for service-connected generalized anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from May 1967 to May 1970 and from September 1971 to December 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and August 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.

The Board notes that the July 2013 statements of the case (SOCs) issued in connection with the current appeal addressed 20 issues.  Although the Veteran's representative checked the box on the VA Form 9 (Appeal to the Board of Veterans' Appeals) indicating a desire to appeal all issues listed on the SOCs, the representative then identified the issues being appealed as follows: "Anxiety, Back, Sleep Apena [sic], and [TD]IU."  The cover sheet accompanying the VA Form 9 similarly evidenced an intent to appeal only the four issues listed on the cover page of this decision and the VA Form 646 (Statement of Accredited Representative in Appealed Case) and the Informal Hearing Presentation each addressed only the issues of entitlement service connection for a back disability and sleep apnea and to an increased rating for anxiety, to include TDIU.  In the instant case, the Board finds that any ambiguity created by the representative's action of checking the box indicating a desire to appeal all issue addressed by the SOCs of record has been resolved by the information contained in the accompanying document and subsequent filings.  Accordingly, the Board concludes that the only issues currently on appeal are those set forth on the title page of this decision.

Also on the VA Form 9, the Veteran's representative checked the box stating that the Veteran wished to be scheduled for a Board hearing, via videoconferencing.  The Veteran was contacted in October 2014 regarding his hearing request.  The Veteran stated that he would be unable to attend any scheduled hearing and expressed his desire to withdraw his hearing request.  Accordingly, any request for a hearing in connection with the current matter is considered withdrawn.


FINDINGS OF FACT

1.  The evidence fails to establish that the Veteran has a diagnosed back disability that is either attributable to service or that has been caused or aggravated by a service-connected disability.

2.  Resolving reasonable doubt in favor of the Veteran, the effects of the Veteran's service- and nonservice-connected psychiatric disorder on his social and occupational functioning cannot be differentiated and his psychiatric picture is manifested by symptoms that likely result in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service, or that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a 70 percent disability rating for service-connected psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in April 2011 and July 2012.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess and Vazquez-Flores, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes certain service treatment records (STRs), service personnel records, VA treatment records, private medical records, and statements from the Veteran.  The RO also undertook all necessary efforts to obtain the Veteran's records from the Social Security Administration, but was informed that records pertaining to the Veteran did not exist.  Neither the Veteran nor his representative has identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

Further, the Veteran has been afforded multiple VA examinations in connection with his claim for an increased rating for anxiety.  As will be discussed below, the Board finds that the reports of these examinations contain sufficient information for the Board to award an increased rating.  The Board has considered whether a VA examination were required in connection with the Veteran's claim of service connection for a back disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the instant case, the Board finds that the evidence of record is such that the duty to obtain medical examinations was not triggered in connection with the Veteran's claim of service connection for a back disability.  As will be discussed in further detail below, the Veteran's scoliosis pre-existed service and there is no evidence that it underwent any increase in severity therein.  There is also no indication that any other diagnosed back disability is related to service or to a service-connected disability.  Notably, the evidence does not suggest that the Veteran sustained any injury to his back in service, nor has the Veteran proffered any evidence to support his other theories of service connection, to include that his back disability is related to herbicide exposure or to his service-connected anxiety disorder.  The Board is also unaware of any medical literature that would support such a theory.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for a back disability, as there is no indication that the Veteran's has a diagnosed back disability that may be associated with service or a service-connected disability.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Service Connection

A review of the Veteran's submissions shows that he is seeking service connection for a back disability, claimed as "arthritis, osteoarthritis, DDD [(degenerative disc disease)], DJD [(degenerative joint disease)], scoliosis of spine."  It is the Veteran's belief that his back disability is attributable to service, to include due to his in-service herbicide exposure, or secondary to his chronic obstructive pulmonary disorder (COPD), his congestive heart failure (CHF), or his anxiety or other psychiatric disorders.  A review of the Veteran's VA treatment records shows that he has current diagnoses of scoliosis in the mid and lower thoracic spine, DDD at L3-L4 and L5-S1, and arthritis of the lumbar spine.  Accordingly, the Board will consider whether service connection is warranted for any of these diagnosed back disabilities under any theory advanced by the Veteran.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

Turning first to the Veteran's diagnosed scoliosis, the Board notes that it is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).

In this case, dorsal scoliosis was specifically noted at the time of the Veteran's April 1967 enlistment examination, as well as at the time of his September 1971 re-enlistment examination.  Accordingly, the Board finds that it is noted that the Veteran's scoliosis existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of sound condition does not apply in this case, at least with regard to the Veteran's current scoliosis.  38 U.S.C.A. § 1111.  Thus, the Board must consider entitlement to service connection for scoliosis on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014); see Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

Upon review of the medical evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing scoliosis chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  None of the Veteran's service examination reports contain any indication of a worsening of his scoliosis, nor do the Veteran's STRs show treatment related to his pre-existing scoliosis during service.  The Veteran's STRs are devoid of any other evidence suggestive of a worsening of his scoliosis during service, such as evidence showing that the Veteran was placed on a profile during service related to his back or that he was recommended for light duty.  The Veteran's post-service treatment records also fail to reveal any evidence that the Veteran experienced a chronic worsening during service of the pre-existing scoliosis.  

Accordingly, the Board finds that the evidence fails to support a finding of aggravation.  Because the Veteran's scoliosis was noted to have pre-existed his active military service, and was not aggravated therein, service connection for scoliosis on the basis of aggravation of a pre-existing back is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.

Turning to whether service connection is warranted for DDD or arthritis of the lumbar spine, the Board notes that the Veteran's STRs contain no reference to any specific disc disease or injury affecting the Veteran's lumbar spine.  The Veteran's STRs disclose one instance in September 1969 where the Veteran complained of back pain, along with a fever, headache and dizziness.

Although the Veteran's VA treatment records document complaints of back pain, they contain no indication that the Veteran's back pain, DDD, or arthritis of the lumbar spine is in any way attributable to service.  Notably, post-service treatment records disclose that in 1980, the Veteran suffered an accidental gunshot wound and that he was involved a work-related trauma in 1986 when a tree fell on him resulting in multiple fractures, to include a fracture of the transverse process of the left L1-L4.  (The nature of the accident and resulting injuries are also documented in operative records contained in the claims file and received by VA in February 2002.)  During a May 2002 VA examination the Veteran reported that he had experienced chronic back problems since the 1986 accident.

Overall, the Board finds there to be no evidence suggesting that the Veteran's DDD or arthritis is related to service.  In so concluding, the Board has considered the Veteran's assertion that his claimed disability is somehow attributable to in-service herbicide exposure, but notes that the Veteran has proffered no evidence to support his theory in this regard.  The Board is also unaware of any medical literature suggesting a link between arthritis and/or DDD and herbicide exposure.   Accordingly, in the absence of competent evidence of a link between the Veteran's military service, to include any in-service herbicide exposure, and his DDD/arthritis of the lumbar spine, service connection may not be granted on a direct basis.  38 C.F.R. § 3.303; see Davidson, supra.  

The Board also finds that service connection is not warranted on a secondary basis.  Notably, although the Veteran's VA treatment records show diagnoses of COPD and CHF, the Veteran is not service connected either disability.  Accordingly, the Board need not further consider whether the Veteran has a back disability that has been caused or aggravated by his COPD or CHF.  This is so because there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.  Further, although the Veteran is service-connected for anxiety disorder, the Veteran has proffered no evidence suggesting that a diagnosed back disability has been caused or aggravated by his anxiety disorder.  Similarly, the record does not contain any such evidence, nor is there any indication in the record that the Veteran's back disability is attributable to any other service-connected disability.  

In finding that service connection for a back disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


III.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected anxiety disorder has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400 (2014).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Upon review of the evidence of record, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, the evidence of record supports the assignment of a 70 percent rating.  In so concluding, the Board relies heavily on the findings contained in the report of an October 2013 VA examination, wherein the examiner noted Axis I diagnoses of anxiety disorder and depressive disorder and an Axis II diagnosis of a personality disorder, which the examiner found resulted, in combination with one another, in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  A Global Assessment of Functioning (GAF) score of 50 was assigned at that time.

With regard to experienced symptomatology, the Veteran endorsed excessive anxiety and worry, with associated symptoms of persistent, moderate restlessness, easy fatigability, difficulty concentrating, persistent irritability, sleep disturbances, and muscle tension.  The examiner indicated that the Veteran's anxiety and associated symptoms caused clinically significant distress or impairment in social, occupation, and other important areas of functioning.  Additional symptoms noted under the Veteran's diagnosed depressive disorder were depressed mood, markedly diminished interest or all or most activities, loss of appetite, insomnia, psychomotor agitation, loss of energy, feelings of worthlessness, recurrent thoughts or death and suicidal ideation 

The examiner then indicated that the impairment due to the Veteran's anxiety was mild as compared to the social-interpersonal and occupational impact of the Veteran's personality disorder, but stated that it was not possible to differentiate what portion of the social and occupational impairment was caused by each distinctly diagnosed mental disorder.  The examiner stated specifically that symptoms of anxiety disorder and depressive disorder overlap and cannot be further distinguished without speculation and noted that although the Veteran's personality disorder is the etiology for the majority of his interpersonal conflicts and occupational issues that he has had over the years, some mood and anxiety symptoms will overlap and cannot be further distinguished without speculation.  

When an examiner is unable to distinguish the symptoms of service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, the Board acknowledges that a February 2013 VA examiner stated that it was possible to differentiate the levels of social and occupational impairment attributable to the Veteran's anxiety disorder versus his personality disorder, stating that a mild to moderate amount of impairment was due to the Veteran's anxiety disorder.  The February 2013 examination report, however, does not contain sufficient findings for the Board to properly evaluate the severity the Veteran's anxiety disorder alone.  Indeed, it is unclear from the examination report what symptoms the examiner was considering to be "[a]nxiety symptoms" when indicating a "mild to moderate" level of impairment due to the Veteran's anxiety disorder.  Further, the examiner does not address the Veteran's history of suicidal ideation that is well documented in the VA treatment records.  Given the inadequacies in the February 2013 examination report, the Board finds no reasonable basis to discount the more favorable evidence suggesting that it is impossible to truly distinguish the manifestations of the Veteran's multiple psychiatric conditions in order to adequately determine the level of social and occupational impairment attributable solely to the Veteran's anxiety disorder.  Accordingly, as both VA examiners proffered their opinion that the Veteran's overall psychiatric picture results on social and occupational impairment with deficiencies in most areas, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, a 70 percent rating for the Veteran's anxiety disorder is warranted.  See Mittleider, supra.  


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to a disability evaluation of 70 percent for service-connected anxiety disorder is granted.


REMAND

The Board finds that the issue of entitlement to TDIU must be remanded for further development, as the evidence currently of record is insufficient to determine whether the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board notes that in the August 2012 letter notifying the Veteran of its February 2012 decision, the agency of original jurisdiction (AOJ) stated that a VA examination was necessary to determine whether his service-connected disabilities render him incapable of substantially gainful employment.  The AOJ then indicated that the Veteran had failed to report for a VA examination.  Notably, however, the Board sees no evidence in the Veteran's VBMS file that an examination was ever requested or scheduled for the purpose of determining the Veteran's employability.  Accordingly, remand is required.  On remand, and after a determination has been made regarding whether service connection is warranted for sleep apnea, the AOJ should obtain an opinion to determine whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2014); Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (stating that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work).  Such opinion must be based upon consideration of the Veteran's current medical conditions as well as his documented history and assertions, to include employment history and education, and the lay and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

The Board also finds it necessary to remand the Veteran's claim of service connection for sleep apnea.  Here, the Veteran has asserted his belief that his sleep apnea is related to his anxiety issues.  The Board is aware of cases in which it has been determined that sleep apnea is secondary to a psychiatric disorder and, as such, finds that further development is necessary as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary testing should be conducted and the results of any such testing should be included in the examination report.

The examiner should provide an opinion to whether any currently diagnosed sleep apnea is at least as likely as not related to the Veteran's period of military service.

An opinion should also be rendered as to whether it is at least as likely as not that the Veteran's service-connected anxiety disorder has caused or made chronically worse the Veteran's sleep apnea.  As part of the requested opinion, the examiner should comment on whether the Veteran's sleep apnea results in symptomatology distinct from any anxiety-related sleep disturbances.

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

2.  After the action requested in paragraph 1 above is completed and a preliminary determination has been made regarding the Veteran's service connection claim, the AOJ should arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the clinician all disabilities to be considered, which should include the Veteran's service-connected anxiety disorder, DJD of the left knee, tinnitus, hearing loss, and any other disability that the AOJ determines, after engaging in the development requested in paragraph1 above, to be related to service or a service-connected disability.

The examiner(s) should review the claims file and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities and should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  If examination of the Veteran is required to render the requested opinion, the Veteran should be afforded all necessary examinations.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


